         Case 1:17-cv-08457-JMF Document 217 Filed 05/07/21 Page 1 of 3




                                            May 7, 2021



VIA ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re:     Amorosa v. General Electric Co., No. 21-cv-3137 (S.D.N.Y.) (the “Amorosa
               Action”) and Sjunde AP-Fonden v. General Electric Co., No. 17-cv-8457
               (S.D.N.Y.) (the “Class Action”)

Dear Judge Furman:

We write jointly on behalf of the parties in the above-referenced actions pursuant to the Court’s
April 16, 2021 Order (ECF No. 214) (“Order”) asking the parties to address their positions on how
the Court should proceed with the recently filed Amorosa Action (No. 21-cv-3137). The parties
have met and conferred and address the points in the Court’s Order below.

First, the parties do not believe that the cases should be consolidated pursuant to Federal Rule of
Civil Procedure 42. Plaintiffs in the Amorosa Action are asserting only individual claims and do
not seek to represent a class. To the extent that there is overlap with class claims asserted in the
Class Action, Plaintiffs in the Amorosa Action are effectively “opting out” of any class that may
be certified in the future. Moreover, there are claims asserted in the Amorosa Action that are not
asserted in the Class Action, including state law claims.

Second, the parties agree that coordination of discovery may make sense because there is factual
overlap between the claims in the two actions, and have agreed to revisit the issue of potential
coordination following Defendants’ response to the complaint filed in the Amorosa Action, due
on June 14, 2021. Defendants anticipate filing a motion to dismiss the Amorosa Action, including
on additional grounds not addressed in the Court’s prior rulings in the Class Action.

Third, if the Court agrees with the parties’ suggestion for the treatment of these issues, there is no
need for a conference at this time. However, should the Court find it helpful, the parties would be
happy to address any of these issues with the Court at a conference.

Finally, the parties do not have any additional issues to raise with the Court at this time that bear
on the Court’s management of the cases going forward.




                                                  1
        Case 1:17-cv-08457-JMF Document 217 Filed 05/07/21 Page 2 of 3




Respectfully submitted,

                                                /s/ Blake T. Denton          _
/s/ Dominic F. Amorosa           _
                                                LATHAM & WATKINS LLP
Dominic F. Amorosa
                                                Miles N. Ruthberg
244 5th Avenue, Suite A246
                                                Blake T. Denton
New York, NY 10001
                                                1271 Avenue of the Americas
Tel: (212) 406-7000
                                                New York, NY 10020
lawoffices@dfamorosa.com
                                                Tel: (212) 906-1200
                                                Fax: (212) 751-4864
Counsel for Plaintiffs Dominic F. Amorosa
                                                miles.ruthberg@lw.com
and Dominic F. Amorosa, Esq., PSP
                                                blake.denton@lw.com

                                                Counsel for Defendants General
/s/ Richard A. Russo         _
                                                Electric Co. and Jeffrey S. Bornstein
KESSLER TOPAZ MELTZER &
CHECK, LLP
Sharan Nirmul
David Kessler
Gergory M. Castaldo
Darren J. Check
Richard A. Russo, Jr.
Michelle M. Newcomer
Joshua A. Materese
Evan R. Hoey
280 King of Prussia Road
Radnor, PA 19087
Tel: (610) 667-7706
Fax: (610) 667-7056
snirmul@ktmc.com
dkessler@ktmc.com
gcastaldo@ktmc.com
dcheck@ktmc.com
mnewcomer@ktmc.com
jmaterese@ktmc.com
ehoey@ktmc.com

Counsel for Lead Plaintiff Sjunde AP-
Fonden

GRANT & EISENHOFER, P.A.
Jay W. Eisenhofer
Daniel L. Berger
Caitlin M. Moyna
Jonathan D. Park
485 Lexington Avenue

                                            2
        Case 1:17-cv-08457-JMF Document 217 Filed 05/07/21 Page 3 of 3




New York, NY 10017
Tel: (646) 722-8500
Fax: (610) 722-8501
jeisenhofer@gelaw.com
dberger@gelaw.com
ccaliendo@gelaw.com
jpark@gelaw.com

Counsel for Additional Plaintiff Cleveland
Bakers and Teamsters Pension Fund




                                             3
